Citation Nr: 0613324	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  00-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic lumbosacral 
spine disorder to include degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1973 to July 1976 
and from November 1976 to October 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Houston, Texas, Regional Office (RO) which determined that 
the veteran had not submitted well-grounded claims of 
entitlement to service connection for a chronic lumbosacral 
spine disorder to include degenerative joint disease and 
spinal stenosis, for inactive pulmonary tuberculosis, and for 
a bilateral lower extremity disorder to include numbness and 
pain and denied the claims.  In May 2000, the RO denied 
service connection for a chronic left knee disorder to 
include injury residuals.  In August 2001, the RO considered 
the veteran's claims on the merits and denied them.  In 
January 2003, the Board remanded the veteran's claims to the 
RO so that he could be afforded a hearing before a Veterans 
Law Judge.  

In March 2003, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  In 
September 2003, the Board denied service connection for both 
tuberculosis and a chronic bilateral lower extremity disorder 
manifested by numbness and pain and remanded the issues of 
whether new and material evidence had been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic left knee disorder and service connection for a 
chronic lumbosacral spine disorder to the RO for additional 
action.  In August 2005, the RO granted service connection 
for left knee degenerative joint disease and assigned a 10 
percent evaluation for that disability.  




FINDING OF FACT

Chronic lumbosacral degenerative disc disease is shown to 
have originated during active service.  


CONCLUSION OF LAW

Chronic lumbosacral spine degenerative disc disease was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(d), 3.326(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim for service 
connection for a chronic lumbosacral spine disorder, the 
Board observes that the RO issued VCAA notices to the veteran 
in January 2001 and May 2004 which informed him of the 
evidence needed to support his claim; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claim.  The veteran was specifically informed that he 
should submit any relevant evidence in his possession.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge.  The hearing transcript is of record.  There remains 
no issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  
In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was provided only with notice of what 
type of evidence was needed to substantiate his claim for 
service connection.  He was not informed of the type of 
evidence necessary to establish an initial evaluation and/or 
an effective date for the disability.  Notwithstanding the 
deficient notice given the veteran, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision given the favorable outcome 
below.  The RO will assign an evaluation and an effective 
date for the award.  If the veteran is not satisfied with the 
evaluation and/or effective date assigned, he can submit a 
notice of disagreement.  Thus, he is not prejudiced by the 
Board's action.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The veteran's service medical records indicate that he was 
seen for back complaints.  An April 1974 treatment entry 
states that the veteran complained of a backache "from 
coughing."  A November 1977 treatment record states that the 
veteran complained of lumbosacral spine pain of two weeks' 
duration.  He was given pain medication and returned to duty.  
Treating medical personnel observed that the veteran 
exhibited paraspinous muscle tenderness.  At his October 1980 
physical examination for service separation, the veteran 
neither complained of nor exhibited any lumbar spine or other 
low back abnormalities.  

A September 1997 VA treatment record notes that the veteran 
complained of back pain.  A November 1997 computerized 
tomography study of the lumbar spine revealed findings 
consistent with multilevel degenerative disc disease and 
degenerative joint disease.  

At the March 2003 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that he initially injured his lower back when he was thrown 
against the wall of the armored personnel vehicle in which he 
was riding when the vehicle went over rough terrain.  After 
sustaining the injury, he was seen at an Army dispensary for 
his complaints of low back pain and given pain medication.  
The veteran reported that he subsequently experienced chronic 
low back pain.  

At a May 2004 VA examination for compensation purposes, the 
veteran complained of chronic low back pain since active 
service.  He reported that he had injured his lumbar spine 
when he was thrown against the wall of the armored personnel 
carrier in which he was riding when the vehicle went over a 
bump.  The veteran was diagnosed with lumbosacral spine 
degenerative disc disease.  On neurological evaluation, the 
examiner clarified that the veteran's claims files were not 
available for review and "limited medical records were found 
on electronic data search."  The neurological examiner 
opined that:

The veteran is a 48-year-old male with a 
history of low back strain sustained 
during active military service.  The 
veteran has been experiencing low back 
pain and stiffness since then that has 
gradually worsened over time.  The 
veteran's evaluation has revealed 
degenerative changes involving the 
lumbosacral spine.  The veteran's 
symptoms are most likely secondary to the 
degenerative disc disease, which has 
contributed to some extent by his 
previous lumbosacral strain sustained 
during active military service.  

The orthopedic examiner commented that:
Based upon the medical records provided 
for my review, there is insufficient 
evidence to suggest that the veteran's 
current difficulties with degenerative 
disc disease in the lumbar spine are 
related causally to the incident at issue 
of 1979.  

The orthopedic examiner did not discuss the veteran's 
inservice back complaints or otherwise specifically reference 
his service medical records  

In December 2004, the RO determined that the absence of the 
veteran's claims files for review rendered the report of the 
May 2004 VA examination for compensation purposes inadequate 
for evaluation purposes.  The RO returned the claims files to 
the physician who conducted the May 2004 neurological 
evaluation.  

An April 2005 addendum to the May 2004 VA neurological 
evaluation states the veteran's claims files were reviewed.  
The neurological examiner advanced that:

The veteran had stated that he 
subsequently developed low back pain that 
was attended to in the military.  
However, no corresponding medical records 
were found on my review of the claims 
folder.  In fact, the only documentation 
of a backache was made on 4/25/74 when 
the veteran was seen at the United States 
Army Health Clinic for symptoms 
suggestive of an upper respiratory tract 
infection.  It was noted that the veteran 
complained of a backache from coughing.  
The veteran's management was based on the 
upper respiratory tract infection 
symptoms and no specific diagnosis or 
treatment [per the records] was provided 
for the associated backache.  There is no 
other mention of back symptomatology on 
my review of the claims folder.  Hence, I 
concur with [the VA orthopedic 
examiner's] medical opinion that based on 
the medical records provided, there is 
insufficient evidence to suggest that the 
veteran's symptomatic degenerative disc 
disease of the lumbar spine is causally 
related to the incident mention by the 
veteran [1979/1980] in the service.  Or 
in other words, the veteran's low back 
symptomatology is more likely than not 
unrelated to the specific incident in the 
military service.  However, if additional 
records were made available that support 
significant low back injury in service, 
then I would be more than happy to review 
those records and amend my opinion if 
needed.  

The Board has reviewed the evidence of record including the 
veteran's testimony and written statements on appeal.  The 
veteran testified on appeal that he sustained his chronic 
lumbosacral spine disorder during active service when he 
struck his back against the wall of the vehicle in which he 
was riding.  He reported that he had been treated during 
active service for low back pain.  

The veteran's service medical records indicate that he 
complained of back pain associated with an upper respiratory 
infection in 1974 and again in November 1977 for lumbosacral 
spine pain and paraspinous muscle tenderness of two weeks' 
duration.  The latter treatment is consistent with the 
veteran's subjective history of an inservice low back injury.  
The veteran was afforded a May 2004 VA examination for 
compensation purposes which unfortunately was conducted 
without the benefit of the veteran's service medical records.  
The neurological examiner found the veteran's lumbosacral 
spine degenerative disc disease to be consistent with his 
history of inservice low back trauma.  The physician was 
subsequently provided with the claims files for review and 
preparation of an addendum.  Unfortunately, the physician 
apparently overlooked the November 1977 Army treatment record 
and based his amended opinion, that there was no etiological 
relationship between the veteran's period of active service 
and his lumbosacral degenerative disc disease, specifically 
upon the absence of any inservice low back complaints except 
those associated with his 1974 upper respiratory infection.  
In light of these facts and given that the veteran's 
subjective history of an inservice low back injury is 
consistent with the clinical record, the Board concludes that 
service connection is now warranted for lumbosacral spine 
degenerative disc disease.  


ORDER

Service connection for lumbosacral spine degenerative disc 
disease is GRANTED.  



____________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


